Citation Nr: 0207219	
Decision Date: 07/02/02    Archive Date: 07/10/02

DOCKET NO.  99-09 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
November 1971 rating decision that assigned a single 70 
percent disability evaluation for complete radial nerve 
palsy, with incomplete neuropathy of the right medial and 
ulnar nerves, rather than a separate evaluation for damage to 
each of three nerves in the veteran's right arm.  


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel




INTRODUCTION

The veteran served on active duty from June 1968 to November 
1970.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from an August 1998 decision in 
which the RO found that new and material evidence had not 
been submitted to warrant reopening a previously denied claim 
of clear and unmistakable error (CUE) in a November 1971 
rating decision that assigned a 70 percent rating for 
complete radial nerve palsy.  The veteran perfected an appeal 
of that decision to the Board.

In October 2000, the Board determined that the current claim 
of CUE was based upon a legal theory not previously 
adjudicated and was, thus, a new claim.  Thus, the Board also 
determined that the RO's application of the standards 
required to reopen a previously denied claim was 
inappropriate, and remanded the case to the RO for 
adjudication of the CUE claim on a de novo basis.  The RO did 
as instructed, but continued the denial of the claim on 
appeal; hence, the matter has been returned to the Board for 
further appellate consideration. 


FINDING OF FACT

1.  In a November 1971 rating decision, the RO assigned a 
single 70 percent disability evaluation for complete radial 
nerve palsy, with incomplete neuropathy of the right medial 
and ulnar nerves, under Diagnostic Code 8513.  An 
administrative review in March 1996 concluded that the more 
appropriate diagnostic code under which to evaluate the 
veteran's disability is 8514.

2.  While the veteran contends that the Board erred in 
assigning a single 70 percent disability evaluation, rather 
than rather than a separate evaluation for damage to each of 
three nerves in his right arm, he has not established, 
without debate, that the correct facts, as they were then 
known, were not before the RO; that the RO ignored or 
incorrectly applied the applicable statutory and regulatory 
provisions existing at the time; or that, but for any such 
alleged error, the outcome of the decision would have been 
different.  


CONCLUSION OF LAW

Clear and unmistakable error in the November 1971 rating 
decision that assigned a single 70 percent disability 
evaluation for complete radial nerve palsy, with incomplete 
neuropathy of the right medial and ulnar nerves, rather than 
a separate evaluation for damage to each of three nerves in 
the veteran's right arm, has not been established.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.105(a) (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An August 1970 report of in-service Medical Board proceedings 
noted that, in January 1970, the veteran had sustained a 
gunshot wound of the right arm with open comminuted fracture 
of the right humerus.  He received debridement and irrigation 
of the wound on the date of the injury and was evacuated for 
further treatment.  Debridement and primary closure of the 
wound was performed the next week.  It was felt at that time 
that there was no nerve or artery involvement and the veteran 
was transferred from Southeast Asia to the United States for 
further treatment.  

Physical examination of the right upper extremity conducted 
on admission for that treatment showed an inability to 
dorsiflex fingers or thumb, and decreased sensation of the 
radial dorsum portion of the hand.  Diagnostic testing 
conducted during the hospitalization revealed complete radial 
nerve palsy.  At the time of the Medical Board report, the 
veteran was noted to have disability appropriate with 
complete right radial nerve palsy, affecting the right thumb 
and hand.  The pertinent diagnosis noted on the examination 
report was complete radial nerve palsy, right hand, major.  

In December 1970, the veteran submitted his initial claim for 
service connection for complete radial nerve palsy with ulnar 
and medial nerve damage.  

In a March 1971 rating action, the RO granted service 
connection for several disabilities, including complete 
radial nerve palsy secondary to a gunshot wound of the right 
arm, and assigned a single 100 percent disability evaluation 
(characterized as a pre-stabilization rating), effective from 
November 3, 1970.  

The report of an August 1971 VA examination included a 
recitation of the history of the veteran's injury in service.  
The veteran presented to the examination wearing a right 
wrist drop brace.  On neurological examination, the veteran 
was able to abduct and adduct and perform internal and 
external rotation at the shoulder.  He was able to completely 
flex and extend at the right elbow, but there was a "very 
definite" right wrist drop.  The biceps, triceps and 
brachial radialis reflexes were essentially brisk and equal.  
The examiner noted a marked weakness of the flexors of the 
fingers on attempting to clench.  There was also weakness of 
the abductors and adductors of the fingers.  Finger 
apposition, with the exception of the index to the thumb, was 
totally absent and the latter was markedly paretic.  There 
was definite, but mild, atrophy of the hypothenar eminence of 
the right hand, and to a lesser extent, the thenar eminence, 
as well as the first dorsal interosseous space.  The examiner 
noted marked weakness of the extensors of the right wrist, 
with only slight movement possible against gravity, but none 
against any active resistance whatsoever.  On sensory 
examination, there was definite hypalgesia in the 
distribution of the medial, ulnar and radial nerves of the 
right.  The diagnoses included right wrist drop secondary to 
a complete neuropathy of the right radial nerve, post 
traumatic, and neuropathy, incomplete, mixed, medial and 
ulnar nerves, post traumatic, right.   

In a November 1971 rating action, the RO considered the 
August 1971 VA examination report, and changed the evaluation 
of the veteran's disability to reflect a 70 percent 
disability evaluation for complete radial nerve palsy, right, 
with incomplete neuropathy of the right median and ulnar 
nerves, under Diagnostic Code 8513.  A 30 percent disability 
evaluation was also assigned under Diagnostic Code 5306 for 
gunshot wound residuals of the right arm with muscle loss.  
The evaluations were made effective February 1, 1971.  The 
veteran's combined disability rating was reported as 100 
percent from November 13, 1970 (pre-stabilization rating) and 
80 percent from February 1, 1972.

In March 1996, the Director of VA's Compensation and Pension 
Service of the Veteran's Benefits Administrative conducted an 
Administrative Review, at the request of the veteran's then 
representative.  He determined that a change in the 
diagnostic code used to evaluate the injury to the nerves of 
the lower portion of the right arm was required.  The RO 
noted that use of Diagnostic Code 8513 referred to an 
evaluation for all radicular groups of the arm.  The nerve 
injury suffered by the veteran was noted to involve the 
distal portion of the arm; thus, the most appropriate 
diagnostic code would be 8514, for evaluation of the radial 
nerve.  The RO noted that the radial nerve was most severely 
affected by the injury, with complete neuropathy.  The medial 
and ulnar nerves experienced only partial neuropathy and 
should, therefore, be "lumped" with the radial nerve under 
Diagnostic Code 8514.  

In September 1996, the veteran's then representative 
submitted a claim contending that the November 1971 rating 
decision contained CUE in assigning a single 70 percent 
evaluation, rather than separately rating the damage to each 
of the three nerves in the veteran's right arms.  It was 
requested that three separate ratings be assigned under the 
provisions of 38 C.F.R. § 4.25(b).  The denial of that claim 
culminated in the current appeal.  

In support of the appeal, the veteran's current attorney-
representative has submitted written argument on the question 
of separate ratings, including an April 1996 statement from a 
private physician who commented that the three nerves injured 
innervate different musculature.  The representative argues 
that application of the provisions of 38 C.F.R. § 4.25(b) and 
the Court's holding in Esteban v. Brown, 6 Vet. App. 259 
(1994) would result in the assignment of three separate 
ratings for the nerves in the veteran's arm. 


II.  Analysis

In determining whether the November 1971 assignment of a 
single 70 percent rating for complete radial nerve palsy, 
with incomplete neuropathy of the right medial and ulnar 
nerves, under Diagnostic Code 8513, was clearly and 
unmistakably erroneous, the following three-prong test is 
used: (1) either the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., there must be 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be undebatable and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made; and (3) a determination that there was 
CUE must be based on the record and law that existed at the 
time of the prior adjudication in question.  See Russell v. 
Principi, 3 Vet. App. 310, 313-4 (1992).  Given those 
parameters, the duty to assist in evidentiary development and 
the duty to notify the claimant of any additional evidence 
needed to complete an application are not applicable where 
CUE is claimed.  See Livesay v. Principi, 15 Vet. App. 165 
(2001) (The provisions of the Veterans Claims Assistance Act 
of 2000 (VCAA), are not applicable to CUE claims.)  Hence, 
the claim on appeal may be considered on the merits. 

CUE is the kind of error, of fact or law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  Even 
where the premise of the error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  

Following written notification of the November 1971 decision, 
the veteran did not appeal the decision; therefore, that 
decision became final as to the evidence then before it.  See 
38 U.S.C.A. § 7105 (West 1991).  See also 38 C.F.R. 
§§ 20.302, 20.1103 (2001).   Under the provisions of 38 
C.F.R. § 3.105(a) (2001), previous determinations that are 
final and binding will be accepted as correct in the absence 
of CUE, but if the evidence establishes clear and 
unmistakable error, the prior decision will be reversed and 
amended. 

There is a presumption of validity to otherwise final 
decisions, and where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly a collateral attack, 
the presumption is even stronger.  See Grover v. West, 12 
Vet. App. 109, 111-112 (1999); Daniels v. Gober, 10 Vet. App. 
474, 478 (1997); Caffrey v. Brown, 6 Vet. App. 377, 383-384 
(1994); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); see 
also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999), 
expressly adopting the "manifestly changed outcome" 
language in Russell.  A disagreement with how the RO 
evaluated the facts is inadequate to raise a claim of CUE.  
Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

The veteran claims, in essence, that the November 1971 rating 
action was erroneous because the RO did not assign separate 
ratings for each of the three nerves injured during service.  

As noted earlier, a CUE claim must be based on the evidence 
in the record when the previous decision was rendered.  
Pierce v. Principi, 240 F.3d 1348, 1353 (Fed. Cir. 2001).  
The record at that time included the veteran's service 
medical records, including the Medical Board report, and the 
report of an August 1971 VA examination.  The diagnoses were 
right wrist drop secondary to a complete neuropathy of the 
right radial nerve, post traumatic, and neuropathy, 
incomplete, mixed, medial and ulnar nerves, post traumatic, 
right.   

The veteran in not arguing that the correct facts were not 
before the RO in November 1971;  rather he contends that the 
regulations were misapplied.  Under the law and regulations 
in effect at that time, Diagnostic Code 8514 was for 
application in cases of complete or incomplete paralysis of 
the radial nerve.  Under that code, the rating criteria 
provided for a 70 percent rating for the dominant hand, based 
upon the following: complete paralysis with drop of the hands 
and fingers, wrist and fingers perpetually flexed, the thumb 
adducted falling within the line of the outer border of the 
index finger; cannot extend hand at wrist, extend proximal 
phalanges of fingers, extend thumb, or make lateral movement 
of wrist; supination of hand, extension and flexion of elbow 
weakened, the loss of synergic motion of extensors impairs 
the hand grip seriously; total paralysis of the triceps 
occurs only as the greatest rarity.  A 50 percent evaluation 
was applicable for severe incomplete paralysis; a 30 percent 
evaluation for moderate incomplete paralysis and 20 percent 
for mild incomplete paralysis.  38 C.F.R. § 4.124a, 
Diagnostic Code 8514 (1971). 

Diagnostic Code 8515 was for application in cases of complete 
paralysis involving the median nerve, as manifested by the 
hand inclined to the ulnar side, the index and middle fingers 
more extended than normally, considerable atrophy of the 
muscles of the thenar eminence, the thumb in the plane of the 
hand (ape hand); incomplete and defective pronation, absence 
of flexion of index finger and feeble flexion of middle 
finger, inability to make a fist, index and middle fingers 
remain extended; inability to flex distal phalanx of thumb, 
defective opposition and abduction of the thumb at right 
angles to palm; flexion of wrist weakened; and pain with 
trophic disturbances.  When the major arm was involved, a 70 
percent rating was for assignment.  Incomplete, severe 
paralysis was assigned a 50 rating; moderate, incomplete 
paralysis, a 30 percent rating and mild, incomplete paralysis 
warranted a 10 percent evaluation for either arm.  38 C.F.R. 
4.124a, Diagnostic Code 8515 (1971).   

Diagnostic Code 8516 was for application in cases of complete 
or incomplete paralysis of the ulnar nerve.  Complete 
paralysis of the ulnar nerve of the dominant arm manifested 
by the "griffin claw" deformity, due to flexor contraction 
of ring and little fingers, atrophy very marked in dorsal 
interspace and thenar and hypothenar eminences; loss of 
extension of ring and little fingers, inability to spread the 
fingers (or reverse), inability to adduct the thumb; flexion 
of wrist weakened. warranted assignment of a 60 percent 
rating.  Incomplete paralysis was rated as 40 percent for 
severe, 30 percent for moderate and 10 percent for mild.  
38 C.F.R. § 4.124a (1971).  

In a note included in the portion of the rating schedule 
pertaining to diseases of the peripheral nerves, the term 
"incomplete paralysis," as used in connection with 
peripheral nerve injuries, is defined as indicating a degree 
of lost impaired function substantially less than the type 
pictured for complete paralysis given with each nerve.  When 
the involvement is wholly sensory, the rating should be for 
the mild, or at most, the moderate degree.  See 38 C.F.R. 
§ 4.124a, Note following Diagnostic Code 8412 (1971).  

In a note included after a recitation of the rating criteria, 
it was pointed out that combined nerve injuries should be 
rated by reference to the major involvement, or if sufficient 
in extent, consider radicular group settings.  

Regulations in effect in November 1971 also included a 
provision addressing the avoidance of pyramiding; i.e., 
prohibiting evaluation of the same disability under various 
diagnoses (diagnostic codes).  See 38 C.F.R. § 4.14 (1971).  
That provision specifically provided that disability from 
injuries to the muscles, nerves, and joints of an extremity 
may overlap to a great extent, so that special rules are 
included in the appropriate bodily system for their 
evaluation.  Both the use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service-connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
Id. 

The medical evidence of record considered by the RO in 
November 1971 detailed disability affecting the veteran's 
right wrist, thumb and hand.  During the August 1971 VA 
examination, the veteran could completely flex and extend at 
the right elbow, but had a definite right wrist drop.  There 
was weakness noted in the fingers and finger apposition was 
absent for the most part.  In addition to the weakness of the 
fingers of the right hand, there was marked weakness of the 
extensors of the right wrist.  There was also evidence of 
definite hypalgesia in the distribution of the medial, ulnar 
and radial nerves of the right arm.  Thus, the disability 
suffered by the veteran as a result of his in-service injury 
to the nerves was limited to the lower portion of his right 
arm.  The medical evidence included a diagnosis of complete 
neuropathy of the right wrist which resulted in right wrist 
drop and incomplete neuropathy of the medial and ulnar 
nerves.  

The RO interpreted the evidence of record in November 1971 as 
showing that the radial nerve had been the most severely 
damaged, such that consideration of Diagnostic Code 8514 was 
appropriate.  The medical findings, especially the right 
wrist drop and weakness of the fingers, were most consistent 
with those contemplated by assignment of a 70 percent rating 
for complete paralysis under Diagnostic Code 8514.  As noted 
by the Director of VA's Compensation and Pension Service in 
his March 1996 Administrative Review, the RO had originally 
assigned Diagnostic Code 8513.  However, on review of record, 
the RO's description of the veteran's disability and the 
rating criteria in effect in 1971, the Board finds that the 
70 percent rating then assigned was for findings more 
accurately described in Diagnostic Code 8514.  Hence, the 
mere fact that it was later determined that a diagnostic code 
other than the one reflected on the November 1971 rating 
sheet, does not, in and of itself, constitute CUE. 

The Board acknowledges that at the time of the rating 
decision under consideration, there were, as the veteran 
contends, findings consistent with sensory loss in the lower 
right arm; however, a separate and distinct disability 
evaluation was not warranted for those findings under any of 
the diagnostic codes pertinent to disorders of the radial, 
ulnar and median nerves.  See 38 C.F.R. § 4.124a, Diagnostic 
Codes 8514, 8516, 8614, 8616, 8714, 8716 (1971).  Rather, as 
indicated above, when the disability involves incomplete 
paralysis, the rating to be assigned under those diagnostic 
codes is dependent, in large part, upon whether the 
manifestations of disability are wholly sensory in nature, or 
consist of additional, more functional impairment.  See 
38 C.F.R. § 4.124, Note following Diagnostic Code 8412 
(1971).  

Moreover, as noted in 38 C.F.R. § 4.14 (1971), disability 
from injury to nerves may overlap to a great extent, so that 
special rules are included in the appropriate bodily system 
for their evaluation.  In the case of nerve damage, the Note 
included in the rating schedule did include a special rule 
and directs that combined nerve injuries should be rated by 
reference to the major involvement.  Thus, an evaluation of 
impaired sensation of the lower right arm under a Diagnostic 
Code pertinent to each separate nerve in addition to an 
evaluation under Diagnostic Code 8514 for complete paralysis 
of the radial nerve would clearly constitute pyramiding, 
because the veteran would be compensated for the same 
manifestation under different diagnoses (diagnostic codes).  

The Board has also noted the veteran's argument that separate 
ratings are warranted under 38 C.F.R. § 4.25(b), but points 
out that that section was not in existence in November 1971.  
The Board would note further that, if 38 C.F.R. § 4.25(b) 
were for consideration at this time, it would still not 
support separate ratings.  That section begins with the 
limitation "[e]xcept as otherwise provided in this 
schedule,..."  As discussed previously, the rating schedule in 
effect in November 1971 did provide otherwise and for cases 
such as this, combined nerve injuries were to be rated by 
reference to the major involvement.  While the Board is aware 
that the record includes a recent statement from a private 
physician who commented on possible separate manifestations 
of the nerve injuries, the Board emphasizes that its 
consideration of a CUE claim is limited to the evidence of 
record at the time of the November 1971 rating decision.  

In view of all the foregoing, the Board finds that, in 
addition to having had all the probative correct facts before 
it, the RO correctly applied the pertinent law and 
regulations in considering the evidence.  The Board has 
considered the veteran's arguments that separate ratings are 
warranted, but finds that the medical evidence of record at 
the time of the November 1971 rating action demonstrated that 
the effects of the injury to the three nerves in the 
veteran's lower right arm were overlapping and the 
duplicative manifestations, together, affected the function 
of the veteran's lower right arm.  Significantly, at the time 
of the November 1971 rating action, neither the evidence, nor 
the extant regulatory authority, established that the 
veteran's lower right arm disability warranted assignment of 
separate evaluations for each of the three nerves damaged.  
Thus, there was more than sufficient evidence in the record, 
and regulatory authority, to support the RO's November 1971 
decision to assign a single 70 percent disability evaluation 
for complete radial nerve palsy, with incomplete neuropathy 
of the right medial and ulnar nerves.  

Inasmuch as the veteran has failed to establish, without 
debate, that the correct facts, as they were then known, were 
not before the RO; that the RO ignored or incorrectly applied 
the applicable statutory and regulatory provisions existing 
at the time; or that, but for any such alleged error, the 
outcome of the decision would have been different, the Board 
must conclude that clear and unmistakable error in the RO's 
November 1971 rating decision, as contended, has not been 
established.  See 38 C.F.R. § 3.105(a); Fugo, 6 Vet. App. at 
43-44; Russell, 3 Vet. App. 331-314.  Thus, the appeal must 
be denied.  


ORDER

The appeal on the claim of CUE in the November 1971 rating 
decision that assigned a single 70 percent disability 
evaluation for complete radial nerve palsy, with incomplete 
neuropathy of the right medial and ulnar nerves, rather than 
a separate evaluation for damage to each of three nerves in 
the veteran's right arm, is denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

